--------------------------------------------------------------------------------

Exhibit 10.3


TREDEGAR CORPORATION


NOTICE OF NONSTATUTORY STOCK OPTION GRANT


You have been granted the following stock option by the Executive Compensation
Committee of the Board of Directors of Tredegar Corporation (“Tredegar”):


Name of Participant:
[Name]
   
Date of Grant:
[___________ __, 2013]
   
Number of Shares:
[Number] Shares of Common Stock
   
Option Price:
$[_____] per share
   
Type of Grant:
Nonstatutory Stock Option
   
Vesting Schedule:
25% of the number of shares granted on each of the first four anniversaries of
grant, subject to continued employment by Tredegar or one of its
subsidiaries.  The attached Nonstatutory Stock Option Terms and Conditions
provide for accelerated vesting in certain circumstances.
   
Expiration Date:
______________ __, 2023, unless terminated earlier in accordance with the
attached Nonstatutory Stock Option Terms and Conditions.  Please note that the
event that most commonly triggers an early termination of your option is the
termination of employment with Tredegar.  There are, however, other triggering
events, so be sure to review the attached Nonstatutory Stock Option Terms and
Conditions carefully.
   
Transferability:
This Option is transferable by will or by the laws of descent and distribution.
This Option is also transferable in accordance with the provisions of Section
6.05 of the Plan, but any such transferee may not subsequently transfer this
Option except by will or by the laws of descent and distribution.



In addition to the foregoing terms, your stock option grant is subject to all of
the terms and conditions contained in the attached Nonstatutory Stock Option
Terms and Conditions which are incorporated in this Notice of Nonstatutory Stock
Option Grant by this reference.
 
 
 

--------------------------------------------------------------------------------

 

Please acknowledge your acceptance of this stock option grant and the attached
Nonstatutory Stock Option Terms and Conditions by signing and returning one copy
of this Notice of Nonstatutory Stock Option Grant to Pat Thomas, Tredegar
Corporation, 1100 Boulders Parkway, Richmond, Virginia, 23225.
 

 
TREDEGAR CORPORATION
       
By:
             
Participant
       
Date:
 



 
-2-

--------------------------------------------------------------------------------

 


TREDEGAR CORPORATION


NONSTATUTORY STOCK OPTION TERMS AND CONDITIONS


THESE NONSTATUTORY STOCK OPTION TERMS AND CONDITIONS (“Terms and Conditions”)
effective as of the ____ day of ______________, 2013, govern the nonstatutory
stock option grant made by Tredegar Corporation, a Virginia corporation (the
“Company”), to the participant (the “Participant”) named in the Notice of Stock
Option Grant to which these Terms and Conditions are attached (the “Grant
Notice”), and are made in accordance with and subject to the provisions of the
Company’s Amended and Restated 2004 Equity Incentive Plan (the “Plan”).  A copy
of the Plan has been made available to Participant.  All terms used in these
Terms and Conditions that are defined in the Plan have the same meaning given
them in the Plan.


1.             Grant of Option.  In accordance with the Plan, and effective as
of the Date of Grant specified in the Grant Notice (the “Date of Grant”), the
Company granted to Participant, subject to the terms and conditions of the Plan
and these Terms and Conditions, the right and option to purchase from the
Company all or part of the number of shares of Common Stock specified in the
Grant Notice (the “Option”) at the option price specified in the Grant Notice
(the “Option Price”).  This Option is not an “incentive stock option” under
Section 422 of the Code.  This Option may be exercised in accordance with these
Terms and Conditions.  “Exercising” this Option means purchasing all or part of
the shares of Common Stock specified in the Grant Notice at the Option Price.


2.             Terms and Conditions.  This Option is subject to the following
additional terms and conditions:


(a)           Expiration Date.  The Expiration Date of this Option shall be as
specified in the Grant Notice.


(b)           Exercise of Option.  This Option shall be exercisable or vested as
specified in the Grant Notice if Participant remains in the continuous employ of
the Company or an Affiliate from the Date of Grant until the vesting dates
specified in the Grant Notice.  This Option, if not sooner exercisable or
vested, shall be exercisable or vested for all of the shares of Common Stock
that remain subject to this Option if Participant remains in the continuous
employ of the Company or an Affiliated until (i) the date of Participant’s
death, (ii) the date that Participant’s employment with the Company and its
Affiliates ends on account of Disability, (iii) the Participant’s Normal
Retirement or (iv) a Control Change Date.  Once this Option has become
exercisable or vested it shall continue to be exercisable, in whole or in part,
until the earlier of the Expiration Date or the termination of Participant’s
rights hereunder pursuant to paragraph 4, 5, 6, 7, 8 or 9.  A partial exercise
of this Option shall not affect Participant’s right to exercise this Option with
respect to the remaining shares, subject to the conditions of the Plan and these
Terms and Conditions.
 
(c)           Method of Exercising and Payment for Shares.  This Option must be
exercised by written notice delivered to the attention of the Company’s
Secretary at the Company’s principal office in Richmond, Virginia.  The exercise
date shall be (i) in the case of notice by mail or nationally recognized
courier, the date of postmark or (ii) in the case of notice by any other means,
the date of receipt by the Company’s Secretary.  The notice must be accompanied
by payment of the Option Price in full, in cash or cash equivalent acceptable to
the Committee, or by the surrender of shares of Common Stock with an aggregate
Fair Market Value (determined as of the day preceding the exercise date), that
together with any cash or cash equivalent paid to exercise the Option, is not
less than the Option Price for the number of shares of Common Stock for which
the Option is exercised.

 
-1-

--------------------------------------------------------------------------------

 
 
3.             Termination Before Vesting.  This Option, to the extent that it
has not vested in accordance with paragraph 2(b) on or before Participant’s
employment with the Company and its Affiliates ends, shall automatically expire
and be of no force or effect on the date Participant’s employment with the
Company and its Affiliates ends.


4.             Termination Generally.  If Participant’s employment with the
Company and its Affiliates ends on or after this Option has become vested in
accordance with paragraph 2(b), Participant may exercise this Option for all or
part of the vested shares that remain subject to this Option until the earlier
of (i) the Expiration Date or (ii) the date that is three months after the date
of termination of Participant’s employment with the Company and its
Affiliates.  If the preceding sentence applies to Participant and Participant
dies before the termination of Participant’s rights under the preceding
sentence, Participant’s Beneficiary may exercise this Option for all or part of
the vested shares that remain subject to this Option until the earlier of (i)
the Expiration Date or (ii) the date that is three months after the date of
termination of Participant’s employment with the Company and its
Affiliates.  This paragraph shall not apply if Participant’s employment ends on
account of Participant’s Normal Retirement, Early Retirement, death or
Disability as provided in paragraphs 5, 6, 7 and 8, respectively.


5.             Normal Retirement.  If Participant remains in the continuous
employ of the Company or an Affiliate from the Date of Grant until Participant’s
Normal Retirement, Participant may exercise this Option for all or part of the
vested shares that remain subject to this Option until the earlier of (i) the
Expiration Date or (ii) the second anniversary of the date of Participant’s
Normal Retirement.  If the preceding sentence applies to Participant and
Participant dies before the termination of Participant’s rights under the
preceding sentence, Participant’s Beneficiary may exercise this Option for all
or part of the vested shares that remain subject to this Option until the
earlier of (i) the Expiration Date, (ii) the second anniversary of the date of
Participant’s Normal Retirement and (iii) the ninetieth day after Participant’s
death.


6.             Early Retirement.  If Participant (i) remains in the continuous
employ of the Company or an Affiliate from the Date of Grant until Participant’s
Early Retirement and (ii) such Early Retirement becomes effective on or after
the first anniversary of the Date of Grant, Participant may exercise this Option
for all or part of the vested shares that remain subject to this Option in
accordance with paragraph 2 above until the earlier of (i) the Expiration Date
or (ii) the second anniversary of the date of Participant’s Early
Retirement.  If the preceding sentence applies to Participant and Participant
dies before the termination of Participant’s rights under the preceding
sentence, Participant’s Beneficiary may exercise this Option for all or part of
the vested shares that remain subject to this Option until the earlier of (i)
the Expiration Date, (ii) the second anniversary of the date of Participant’s
Early Retirement and (iii) the ninetieth day after Participant’s death.


 
-2-

--------------------------------------------------------------------------------

 


7.             Termination On Account of Death.  If Participant remains in the
continuous employ of the Company or an Affiliate from the Date of Grant until
Participant’s death, Participant’s Beneficiary may exercise this Option for all
or part of the vested shares that remain subject to this Option until the
earlier of (i) the Expiration Date or (ii) the first anniversary of the date of
Participant’s death.


8.             Termination on Account of Disability.  If Participant remains in
the continuous employ of the Company or an Affiliate from the Date of Grant
until the date Participant’s employment with the Company and its Affiliates ends
on account of Disability, Participant may exercise this Option for all or part
of the vested shares that remain subject to this Option until the earlier of (i)
the Expiration Date or (ii) the first anniversary of the date of Participant’s
termination of employment on account of Disability.  If the preceding sentence
applies to Participant and Participant dies before the termination of
Participant’s rights under the preceding sentence, Participant’s Beneficiary may
exercise this Option until the earlier of (i) the Expiration Date or (ii) the
first anniversary of the date of Participant’s termination of employment on
account of Disability.  For purposes of this Agreement, a termination of
employment shall be on account of Disability if Participant’s employment with
the Company and its Affiliates ends because Participant is permanently and
totally disabled within the meaning of Section 22(e)(3) of the Code.


9.             Cancellation or Substitution.  Notwithstanding any other
provision of this Agreement, upon a Change in Control the Company, in its
discretion, may (i) cancel this Option in exchange for a cash payment equal to
the excess of the Fair Market Value on the Control Change Date over the Option
Price multiplied by the number of shares of Common Stock for which this Option
remains unexercised on the Control Change Date or (ii) provide that this Option
shall be assumed by, or replaced with a substitute option granted by, the
Company’s successor in the manner described in Section 424 of the Code.


10.           Participant’s Misconduct.  Notwithstanding any other provision in
these Terms and Conditions to the contrary, this Option may not be exercised
after Participant’s termination of employment with the Company and its
Affiliates if during such employment or thereafter, Participant has engaged in
actions or conduct that are harmful or in any way contrary to the best interests
of the Company or an Affiliate.


11.           Recoupment Policy.  Participant acknowledges and agrees that the
grant of this Option and the Participant’s rights under this Option are subject
to the terms and provisions of the Company’s Executive Incentive-Based
Compensation Recoupment Policy as in effect on the Date of Grant (the
“Policy”).  Participant also agrees that, notwithstanding any other provision of
this Agreement, the Company is entitled to recover from the Participant all or
part of any benefits or compensation received in connection with this Option
(net of any income or employment taxes paid by the Participant on account of the
exercise of the Option or the sale of Common Stock acquired under the Option,
after giving effect to any tax benefit available to the Participant on account
of the recoupment), that are subject to recoupment under the
Policy.  Participant acknowledges that a copy of the Policy has been made
available to the Participant.


 
-3-

--------------------------------------------------------------------------------

 
 
12.           Definitions.  The following definitions shall apply to these Terms
and Conditions:


(a)           Beneficiary means Participant’s estate or the person or persons or
entity or entities to whom Participant’s rights under this Option pass by will
or the laws of descent and distribution.


(b)           Control Change Date means the date on which a Change in Control
(as defined below) occurs.  If a Change in Control occurs on account of a series
of trans­actions, the Control Change Date is the date of the last of such
transactions.


(c)           Change in Control means the occurrence of any of the following
events:


 
(1)
any Person or group (within the meaning of Sections 13(d)(3) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) (other than a Person who is not an
Acquiring Person), at any time becomes the Beneficial Owner of 50% or more of
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the “Voting
Securi­ties”), other than (i) through an acquisition of Voting Securities
directly from the Company, (ii) as a result of the Company’s repur­chase of
Voting Secu­rities if, thereafter, such Benefi­cial Owner pur­chases no
additional Voting Securities, or (iii) pur­suant to a Business Combina­tion (as
defined below) that does not constitute a Change in Control pursuant to
subparagraph 12(b)(3) below;



 
(2)
Continuing Directors cease to constitute a majority of the members of the Board
other than pur­suant to a Business Combination that does not constitute a Change
in Control pursuant to subparagraph 12(b)(3) below;



 
(3)
the shareholders of the Company approve a reorganization, merger, share exchange
or consoli­dation (a “Business Combination”), in each case, unless immedi­ately
following such Business Combina­tion, (i) all or substantially all of the
Persons who were the Beneficial Owners, respectively, of the Common Stock and
Voting Securities outstanding imme­diately prior to such Business Combination
Benefi­cially Own more than 80% of, respec­tively, the then outstanding shares
of common stock and the combined voting power of the then outstanding voting
securi­ties entitled to vote generally in the election of directors, as the case
may be, of the corporation result­ing from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company through one or more Subsidiaries) in substantially the same proportions
as their ownership, immediately prior to such Business Combina­tion, of the
Common Stock and Voting Securities, as the case may be, (ii) no Person (other
than a Person who is not an Acquiring Person) Beneficially Owns 50% or more of,
respectively, the then outstanding shares of common stock of the cor­poration
resulting from such Business combination or the combined voting power of the
then outstanding voting securities of such corporation and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination are Continuing Directors; or



 
-4-

--------------------------------------------------------------------------------

 


 
(4)
the shareholders of the Company approve a complete liquidation or dissolution of
the Company or the sale or other disposition of all or substan­tially all of the
assets of the Company, in each case, unless immediately following such
liquidation, dissolution, sale or other disposition, (i) more than 80% of,
respectively, the then outstanding shares of common stock of such cor­poration
and the combined voting power of the then out­standing voting securities of such
corporation entitled to vote generally in the election of directors is then
Bene­fi­cially Owned by all or substantially all of the Persons who were the
Beneficial Owners, respec­tively, of the Common Stock and Voting Securities
outstanding immedi­ately prior to such sale or other disposition in
substan­tially the same proportion as their ownership, immedi­ately prior to
such sale or other disposition, of such Common Stock and Voting Securities, as
the case may be, (ii) less than 20% of, respectively, the then out­standing
shares of common stock of such corporation and the com­bined voting power of the
then outstanding voting securi­ties of such corporation entitled to vote
generally in the election of directors is then Beneficially Owned by any Person
(other than any Person who is not an Acquiring Person), and (iii) at least a
majority of the members of the board of directors of such corporation are
Continuing Directors immedi­ately following such sale or disposition.



 
For purposes of the definition of Change of Control, the terms Acquiring Person,
Beneficial Owner, Company, Continuing Director, and Person shall have the same
definitions given them in the Amended and Restated Rights Agreement between
Tredegar Corporation and National City Bank, dated as of June 30, 2009, as
amended.



(d)           Early Retirement means the voluntary separation by Participant
from the employment with the Company or an Affiliate on or after the date
Participant has attained age fifty-five and has ten years of service with the
Company or an Affiliate but before the date Participant has reached age
sixty-five.


(e)           Normal Retirement means the voluntary separation by Participant
from the employment with the Company or an Affiliate on or after the date
Participant has reached age sixty-five.


13.           Fractional Shares.  Fractional shares shall not be issuable
hereunder, and when any provision hereof may entitle Participant to a fractional
share such fraction shall be disregarded.


 
-5-

--------------------------------------------------------------------------------

 


14.           No Right to Continued Employment.  This Option does not give
Participant any right with respect to continuance of employment by the Company
or an Affiliate, nor shall it interfere in any way with the right of the Company
or an Affiliate to terminate his or her employment at any time.


15.           Change in Capital Structure.  The terms of this Option shall be
adjusted as the Committee determines is equitably required in the event the
Company effects one or more stock dividends, stock split-ups subdivisions or
consolidations of shares, other similar changes in capitalization or such other
events as are described in the Plan.


16.           Governing Law.  These Terms and Conditions and the Grant Notice
shall be governed by the laws of the Commonwealth of Virginia.


17.           Conflicts.  In the event of any conflict between the provisions of
the Plan as in effect on the Date of Grant and the provisions of these Terms and
Conditions or the Grant Notice, the provisions of the Plan shall govern.  All
references herein to the Plan shall mean the plan as in effect on the Date of
Grant.


18.           Participant Bound by Plan.  Participant hereby acknowledges that a
copy of the Plan has been made available to him or her and agrees to be bound by
all the terms and provisions of the Plan.


19.           Binding Effect.  Subject to the limitations stated above and in
the Plan, these Terms and Conditions and the Grant Notice shall be binding upon
Participant and his or her successors in interest and the successors of the
Company.


20.           Effectiveness.  These Terms and Conditions and the Grant Notice
shall be of no force or effect and no option shall be granted unless Participant
is an employee of the Company or an Affiliate on the Date of Grant.
 
 
 -6-

--------------------------------------------------------------------------------